MEMORANDUM OPINION
BUSSEY, Judge.
Matthew Dukes was charged with the crime of Murder in the District Court of Oklahoma County. He was represented by two attorneys whom he employed, and entered a plea of guilty to said charge, whereupon he was sentenced to a term of life imprisonment in the State Penitentiary. Neither Dukes nor his attorneys gave notice of intention to appeal his judgment and sentence, nor was an appeal ever perfected within the time provided by law.
Petitioner does not allege that he was denied any right relating to his appeal, but asserts that had he proceeded to trial, he would have offered the jury evidence in defense and mitigation of the homicide. Petitioner does not allege any facts upon which relief by way of habeas corpus or post conviction review can be granted. The relief prayed for is accordingly denied.
NIX, P. J., concurs.
BRETT, J., not participating.